Citation Nr: 0334853	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-02 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder, currently diagnosed as retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On January 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Based upon the information provided 
by the veteran in his April 2003 
correspondence with attachments, 
including the various VA Forms 21- 4142 
(Authorization for the Release of 
Information) and the statement 
indicating he is currently receiving 
Social Security Administration records 
(SSA), the RO should attempt to obtain 
any and all identified private, VA and 
SSA records and incorporate them into 
the claims file.

2.  The record indicates that the 
veteran was treated for a bilateral eye 
disorder by a Dr. Willis, whose address 
is unknown, during 1986 and, possibly, 
1989.  Ask the veteran for Dr. Willis' 
address.  Make arrangements to obtain 
all outpatient treatment records and 
reports of all tests, to include 
records from time periods other than 
1986 and 1989.

3.  The record indicates that the 
veteran was treated for a bilateral eye 
disorder by a Dr. Lacour, whose address 
is unknown, during either 1989 or 1986 
and possibly both.  Ask the veteran for 
Dr. Lacour's address.  Make 
arrangements to obtain all outpatient 
treatment records and reports of all 
tests, to include records from time 
periods other than 1986 and 1989.

4.  After any additional evidence has 
been obtained and associated with the 
file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: an eye examination by an 
ophthalmologist, if available, or 
otherwise to an appropriate specialist, 
to determine the relationship, if any, 
between the retinitis pigmentosa and 
active service.  Send the claims folder 
to the examiner for review.

The claims file and a separate copy of 
this memo must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.

Provide the ophthalmologist with the 
following instructions: 
(1) The examiner should acknowledge 
review of the claims folder in the 
examination report.  (2) Any indicated 
studies should be performed.  (3) The 
veteran's history, current complaints, 
and examination findings must be 
reported in detail by the examiner.   
(4) After examining the veteran and 
reviewing the claims folder, 
specifically to include all medical 
records, the examiner should provide an 
opinion as to the following:  (a) Is it 
as likely as not that the 
symptomatology noted in the service 
medical records and any in-service 
symptomatology reported by the veteran 
were manifestations of retinitis 
pigmentosa; (b) If so, is it as likely 
as not that retinitis pigmentosa 
unequivocally existed prior to service, 
as opposed to the veteran on entrance 
to service just having a hereditary 
predisposition to developing symptoms 
at some point in his life; (c) If 
retinitis pigmentosa unequivocally 
existed prior to service, is it as 
likely as not that it permanently 
increased in severity during service.  
(5) The examiner should explain the 
basis for any opinion given and 
indicate to what extent such an opinion 
is based on findings noted in the 
service medical records and entrance 
and separation examination reports as 
opposed to just a history given by the 
veteran.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





